Citation Nr: 1740188	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  11-01 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for a vision disability, to include cataracts. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Monrose, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from June 1965 to July 1969 and from March 1970 to December 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

In May 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record. 

In February 2013, the Board remanded the appeal on the issue of service connection for a vision disability to obtain a nexus opinion and outstanding medical records.  In addition, the Board dismissed a service connection claim for loss of teeth after the Veteran withdrew his appeal of this claim.  In May 2016, the Board remanded this matter again because the April 2013 examiner did not conduct an examination and did not identify all current disabilities of the eyes. 

VA provided the Veteran with an eye examination in August 2016.  The AOJ substantially complied with the remand instructions.  See Dyment v. West, 13 Vet. App. 141, 144 (1999) (holding that remand not required under Stegall where there was substantial compliance with remand directives).


FINDINGS OF FACT

1.  The Veteran was exposed to smoke and fumes while in service due to an explosion and fire on the USS Enterprise.  

2.  The Veteran's refractive error is not a disability for VA compensation purposes.

3.  The Veteran's current eye disability, including cataracts, was first manifested many years after his service and has not been medically related to his service. 
CONCLUSION OF LAW

The Veteran's cataracts and residuals were not incurred in or aggravated during active duty service.  38 U.S.C. § 1110, 1131 (West 2015); 38 C.F.R. § 3.303 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2015); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

Neither the Veteran nor the representative, in this case, has referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) cert denied, 137 S. Ct. 33 (2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

The Veteran contends that service connection is warranted for a vision disability as it was incurred in or aggravated by service.  He testified during the May 2012 hearing that his vision worsened after being exposed to smoke and fumes during a 1969 fire and thereafter as part of his work in the engine room aboard the USS Enterprise.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2015); 38 C.F.R. § 3.303 (a) (2016). To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

The record clearly establishes the presence of a current disability.  As a preliminary matter, the Board notes that for purposes of entitlement to VA benefits, the law provides that refractive errors of the eyes are congenital or developmental defects and not diseases or injuries within the meaning of the applicable legislation relating service connection.  38 C.F.R. §§ 3.303 (c), 4.9 (2016).  The Veteran's uncorrected distance vision is 20/40 in both eyes.  See August 2016 VA Eye Disability Benefits Questionnaire (DBQ).  His uncorrected near vision is 20/70 in the right eye and 20/100 in the left eye.  Id.  However, this does not establish a disability for compensation purposes. 

Regardless, the Veteran had bilateral cataract surgery in November 2006.  See Idaho Eye Surgicenter surgery report dated November 2006.  The Veteran received a posterior chamber intraocular lens implant in both eyes.  Id.  Thus, the Board finds that the Veteran's cataracts and subsequent residuals satisfy the first prong of establishing service connection.  

With respect to the second element of service connection, during the Board hearing, the Veteran testified that his eyes were damaged by smoke and fumes aboard the USS Enterprise in 1969 when an explosion occurred on the ship.  See May 2012 Hr. Tr. p. 4.  Although the Veteran discussed the fire in a written statement, he failed to mention any change in his vision during the explosion.  See Veteran's statement dated March 2010.  Moreover, the Veteran contends that his vision has deteriorated since being discharged from the military.  Id. at 6-7.  

The Veteran's service treatment records for the period of 1965 to 1969 are unavailable.  See Formal finding of Unavailability of Service Treatment Records (STRs) dated February 2010.  However, available records from his second period of service do show that he began wearing glasses at some point prior to his reenlistment in the military in 1970.  See Report of Medical History dated March 1970.  During the reenlistment examination, the Veteran's distance vision was 20/40 (right) and 20/70 (left).  See Reenlistment examination dated November 1971.  When the Veteran discharged from the military in 1977, his distance vision was 20/70 (right) and 20/100 (left).  See Discharge examination dated December 1977.  

Regardless of the lack of evidence of treatment, the evidence of record establishes that the Veteran experienced an in-service event.  The Veteran was stationed on the USS Enterprise as an electrician until July 1969.  See DD 214.  Deck log records from the USS Enterprise show that ship had an explosion and fire on the flight deck.  See Deck Logs dated January 1969.  Twenty-five service members died and 85 others suffered injuries as a result of the explosion.  Id. The vessel was evacuated due to smoke inhalation.  Id.  On this evidence, the Board finds that the second prong of service connection is satisfied.  

The Board will now consider the evidence regarding the third prong of service connection, i.e., whether there is a nexus or connection between his current disability and service.  The Veteran underwent VA examinations in April 2013 and August 2016 to address the etiology of his current vision disability.  In a prior remand, the Board deemed the first examination to be inadequate because the Veteran was not examined and the report did not address identify the Veteran's current vision disability.  Accordingly, the Board will rely on the August 2016 VA examination because it adequately addresses the Veteran's condition after a full in-person examination.    

A nexus between the Veteran's vision disability and in-service exposure to fumes and smoke has not been established.  In the August 2016 VA examination, the examiner opined that "fumes and smoke can cause eye irritation, but they do not cause [a] refractive error and/or cataracts."  Moreover, the examiner explained that "it is very typical for individuals in their 20s and 30s to have spontaneous changes in their refractions.  Thus, I believe that this Veteran's refractive error was spontaneous.  The cataracts that he later developed were appropriate for his age."  Id.  During the May 2012 Board hearing, the Veteran stated that he has never been advised by any physician that his eye condition was caused by the fire on the USS Enterprise, but rather that fumes can cause eye irritation.  Hr. Tr. p. 9.  While the examiner noted that the Veteran was diagnosed with cataracts and had surgery for said condition in 2009, medical records from the Idaho Eye Surgicenter indicate that the diagnosis and surgery occurred in 2006, not 2009.  See Idaho Eye Surgicenter medical records dated November 2006.  While the VA examiner incorrectly noted the wrong year, it had no bearing on his ultimate conclusion that the Veteran's condition was not linked to his military service.  The VA examiner also noted that his medical opinion is the same as stated in the April 2013 examination report.  In the April 2013 VA medical report, the examiner concluded that it is less likely than not that the Veteran's eye condition was incurred in or caused by the claimed in-service event.  

The Board finds the medical opinion to be highly probative on the issue of nexus, because it was given based on all of the pertinent information in the case, and the accurate facts were before the examiner.  It also included the reasons underlying the conclusions, which are not contradicted by the other probative evidence of record.  

Notably, the type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  For example, lay evidence can be competent and sufficient to establish a diagnosis of a condition or a nexus when a layperson is competent to identify a simple medical condition through his senses, such as a broken arm or tinnitus.  In this case, the Veteran is competent to address those symptoms which come to him through his own senses, like his symptoms of vision impairment.  His testimony is credible because it is supported by the private treatment records and VA medical records.  See Idaho Eye Surgicenter medical records dated November 2006 and August 2016 VA medical records.  However, the cause of the diagnosed cataract disability is outside the realm of common knowledge of a lay person and requires medical expertise.  There is no evidence that the Veteran possesses such expertise; therefore, he is not competent to render an opinion as to causation in this case.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau 492 F.3d at 1372, n.4.  Therefore, to the extent that he has asserted that his current disability is related to his service, the Board finds that no probative value is warranted for those assertions.  

As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.


ORDER

Entitlement to a service connection for a vision disability is denied.  




____________________________________________
Bethany L. Buck	
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


